Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are under examination on the merits.
On 8/9/21, the examiner called up the attorney of applicant, Mr. S. Todd to discuss the merits of the invention. However, no reply was received.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 4-11) are directed to a genus of modified yeast cells comprising a genetic alteration that causes the cells to produce increased amounts of PAB1 
The disclosure in paragraph [027] describes “genetic alteration”, recited in claim 1, as a substitution, deletion or insertion or chemical modification of a nucleic acid in a DNA sequence. However, the disclosure merely provides description about introducing DNA sequences into the modified yeast cell (a single species). No description or examples regarding chemically modifying genes involved in PAB1 overexpression/expression can be found. Given the fact that genes encoding PAB1 may be chemically altered by upstream and downstream activators, modulators etc., some more explanation of such chemical modifiers deems necessary that is currently lacking in the disclosure.
Similarly, the disclosure provides no examples of bases which have been inserted or deleted in endogenous or exogenous genes encoding PAB1 polypeptide to provide a modified yeast cell with lower acetate production relative to its parental cell.
Therefore, based on the information provided, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention as broadly claimed and hence, claims 1, 4-11 are subject to 112 first rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-16 are rejected under 35 U.S.C. 102b)(2) as anticipated by Matsuyama et al., “Matsuyama” (US2013/0244243, 9/2013) or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuyama. Said patent publication teaches and claims a parental yeast host cell (such as saccharomyces cerevisiae, see paragraph [0063]) modified to comprise genetic alterations including those which cause increased exogenous PAB1 gene expression ( see page 62, column 2),  wherein said PAB1 encoding gene is introduced into said parental yeast cell by means of an expression plasmid (which may also inherently be a cassette) and wherein said expression plasmid inherently produces 200% or 400% PAB1 protein relative to its unmodified parent call, and wherein said modified yeast during fermentation inherently produces decreased amounts of acetate compared to that produced by a parental cell under identical fermentation conditions, anticipating claims 1-3 and 6-7.
 According to Matsuyama many other genes inherently including those involved in glycerol pathway, acetyl CoA pathway and carbohydrate processing pathway and alternative ethanol synthesis pathways may also be introduced in such modified yeast host cell, ( see claims), anticipating claims 8-10.

Regarding method claims 12-16, applicant is well aware that, despite the preamble recited in claim 12,  the only step recited is that of introducing a gene into a parent yeast cell with a genetic alteration that increases PAB1 polypeptide and Matsuyama in many places in its disclosure (see for example page 48) teaches about culturing its modified host cells (including those transfected with exogenous PAB1 gene) in a culture medium comprising glucose to verify successful gene expression and said culturing method of Matsuyama inherently results in decreased acetate production of at least 10% or 20% relative to acetate produced from fermenting its parental cell, anticipating claims 12-14.
With respect to claims 15-16, again before the effective filing of this application the level of knowledge of one of ordinary skill including the teachings of Matsuyama, is such that overexpressing PAB1 gene by 200-400% is hardly significant or surprising and hence such yields are hardly a contribution over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (cited above), further in view of Sonderegger et al., “Sonderegger” (Applies and Environmental Microbiology, 70(5), 2892-2897, 2004). As mentioned above Matsuyama teaches a parental Saccharomyces yeast host, which is transfected with exogenous PAB1 gene prior to this invention. Said publication mentions that (see paragraph [0098]) not all genes of interest, which may be introduced into its parental host cells are specified and such genes may be those that enable Saccharomyces host to utilize cellulose or its decomposition products hemicellulose for fermentation. However, Matsuyama does not explicitly mention a PAB1 transfected yeast (saccharomyces) host cell which further has been transfected with one or more genes such as phosphoketolase or phosphotransacetylase encoding genes.
Sonderegger teaches (see page 2892) that Saccharomyces cerevisiae is a preferred microorganism for alcohol production but said yeast is naturally incapable of utilizing plant materials (including cellulose and hemicellulose) as a sugar source/substrate as said host is incapable of utilizing hemicellulose pentoses, xylose, and arabinose, which are produced from decomposition of said plant materials.
 In order to remedy this situation, Sonderegger heterologously expressed genes encoding phosphoketolase, phosphotransacetylase and acetaldehyde dehydrogenase 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to start with saccharomyces parental strain of Matsuyama and substitute it with modified yeast of Sonderegger before utilizing said modified host for exogenous PAB1 expression.
One of ordinary skill in the art is motivated is substituting the parental strain of Matsuyama with that of Sonderegger before expressing exogenous PAB1 therein because such host is more flexible in terms of the type of substrates it may use, rendering it more commercially attractive.
Finally one of ordinary skill, before the effective fling of this application has a reasonable expectation of success in substituting the parental strain of Matsuyama with that of Sonderegger before transfecting it with PAB1 encoding gene of Matsuyama because such procedures are well established in the prior art, rendering this invention obvious.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656